Order entered on April 14, 1960, insofar as it denied appellants’ motion to dismiss the amended complaint for legal insufficiency, unanimously reversed, on the law, with $20 costs and disbursements to appellants, the motion granted, and the amended complaint dismissed, with $10 costs, without prejudice to the commencement of any other action which respondents deem advisable. The Certificate of Public Convenience and Necessity and the Contract Carrier Permit are not “merchandise” or “fixtures” within the meaning of those terms as used in section 44 of the Personal Property Law (Bulk Sales Act). Moreover, although such certificates and permits may be assignable under conditions prescribed by the issuing authorities, they are neither goods nor chattels nor are they other personal property expressly declared by law to be subject to levy by virtue of execution within section 679 of the Civil Practice Act. 'Concur — Breitel, J. P., Rabin, Valente, Stevens and Eager, JJ.